UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QAURTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in Charter) DELAWARE 333-143215 26-0198662 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) PetroleumTowers, Suite 530 3639 Ambassador Caffery Blvd P.O. Box 52523 Lafayette, LA70505 (Address of Principal Executive Offices) 337- 984-2000 (Issuer Telephone number) 334- 988-1777 Issuer Fax Number www.engt.com www.energyntechnology.com Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x According to the Company’s only transfer agent of record, Olde Monmoth Stock Transfer Agent’s latest records, the number of shares outstanding of each of the Company’s classes of common equity, as of March 31, 2014, is 169,165,841 shares of common stock. The company has issued no stock since that date. ENERGY & TECHNOLOGY, CORP. FORM 10-Q March 31, 2014 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Control and Procedures 17 PART II—OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Risk Factors 18 Item 3. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 4. Defaults Upon Senior Securities 18 Item 5. Submission of Matters to a Vote of Security Holders 18 Item 6. Other Information 18 Item 7. Exhibits and Reports on Form 8-K 18 SIGNATURE 2 INTRODUCTORY NOTE This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Energy & Technology, Corp. (the “Company”) and our subsidiaries, Technical Industries, Inc. (TII), Energy Pipe, LLC (EP), (a variable interest entity), and Energy Technology Manufacturing & Threading, LLC (ETMT), (a variable interest entity), that are subject to risks and uncertainties. Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives. Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts. Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements.Readers of this quarterly report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this report. The statements are representative only as of the date they are made.The Company, Technical Industries, Inc. (TII), Energy Pipe, LLC (EP), and Energy Technology Manufacturing & Threading, LLC (ETMT), (sometimes referred to herein on a consolidated basis as the Company, we, us, or similar phrasing) undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company's beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management's expectations and estimates with respect to revenues, expenses, return on equity, return on assets, efficiency ratio, asset quality and other financial data and capital and performance ratios. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company. The following factors, among others, could cause the Company's results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: · general economic and industry conditions; · our capital requirements and dependence on the sale of our equity securities; · the liquidity of the Company’s common stock will be affected by the lack of a trading market; · industry competition; · shortages in availability of qualified personnel; · legal and financial implications of unexpected catastrophic events; · regulatory or legislative changes effecting the industries we serve; and · reliance on, and the ability to attract, key personnel. For a discussion of these and other risks and uncertainties that could cause actual results to differ from those contained in the forward-looking statements, see “Risk Factors” in the Company’s S-1 Report filed with the SEC, which is available on the SEC’s website at www.sec.gov. All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this Quarterly Report on Form 10-Q to reflect events or circumstances after the date hereof.New factors emerge from time to time, and it is not possible for us to predict which factors, if any, will arise.In addition, the Company cannot assess the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I.Financial Information ITEM 1. Financial Statements ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of March 31, 2014 and December 31, 2013 March 31, December 31, (Unaudited) (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Trade, Net Other Inventory Prepaid Expenses Deferred Tax Asset Total Current Assets Property and Equipment, Net Held for Operations, Net Held for Investment - - Total Property & Equipment Other Assets Patent, net Deposits Other Assets Total Other Assets Total Assets $ $ See notes to consolidated financial statements. 4 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of March 31, 2014 and December 31, 2013 March 31, December 31, (Unaudited) (Audited) Liabilities and Stockholders' Equity Current Liabilities Current Maturities of Notes Payable $ $ Accounts Payable Accrued Payroll and Payroll Liabilities Accrued Rent Income Taxes Payable Total Current Liabilities Long-Term Liabilities Notes Payable Deferred Taxes Payable Due to Affiliates Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred Stock - $.001 Par Value; 10,000,000 Shares Authorized, None Issued - - Common Stock - $.001 Par Value; 250,000,000 Shares Authorized, 169,165,841 Shares Issued and Outstanding at March 31, 2014 and December 31, 2013, With 80,834,159 and 80,813,883 Shares unissued at March 31, 2014 and December 31, 2013 Discount on Common Stock ) ) Treasury Stock ) ) Paid-In Capital Retained Earnings ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 5 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2014 and March 31, 2013 Three Months Ended March 31, March 31, Revenues $ $ Cost of Revenues Materials and Supplies Subcontract Labor Depreciation Labor and Related Costs Repairs and Maintenance Insurance Other Costs Patent Amortization Total Cost of Revenues Gross Profit ) Operating Expenses Salaries and Wages Other Professional Services Rent Depreciation Travel, Lodging and Meals Utilities Office Supplies and Expenses Repairs and Maintenance - Communications Bad Debts - Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Gain (Loss) on Sale of Assets ) - Investment Income (Expense) Interest Expense ) ) Total Other Income (Expense) ) ) Loss Before Provision for Income Taxes ) ) Benefit for Income Taxes ) ) Loss $ ) $ ) Loss per Share - Basic $ NM $ NM Loss per Share - Diluted $ NM $ NM See notes to consolidated financial statements. 6 ENERGY & TECHNOLOGY CORP. Consolidated Statements of Changes in Stockholders' Equity For the Years Ended December 31, 2013 and the Three Months Ended March 31, 2014 Discount on Additional Total Common Stock Capital Paid-In Treasury Retained Stockholders' Shares Amount Stock Capital Stock Earnings Equity Balance at January 1, 2013 $ $ ) $ $
